El Juez PbesideNte Sb. IíebNÁNdez,
emitió la opinión del tribunal.
Presentada para su inscripción en el Registro de la Pro-piedad de Guayama la escritura de venta de dos fincas rús-ticas otorgada en 21 de enero de 1914 (sic) ante el Notario Celestino Domínguez por.. Tomás Escalera, Marshal de la Corte de Distrito de Guayama, a favor de la mercantil A. Machuca e Hijos y Compañía, representada por su socio Salvador García y Díaz, el registrador denegó la inscripción por medio de nota que copiada a la letra dice así:
“Denegada la inscripción del precedente documento por no apa-recer del mismo que se hayan guardado las solemnidades estable-cidas en el Código de Enjuiciamiento Civil para ordenar la venta en-pública subasta de los bienes del demandado Victoriano Marcial y no dar fe el notario autorizante del conocimiento de los otorgantes, haciéndose constar también el defecto subsanable de venir equivo-cada la fecha del título, y de que según el registro y respecto de la finca de 14% cuerdas, el D. Victoriano Marcial aparece con el segundo apellido de incógnito. Y tomada anotación preventiva de la dene-gación por término de 120 días de conformidad con la Ley de Io. de marzo de 1902, al folio 187"del tomo 22 de Cayey, finca No. 1332, ano-tación letra A y al folio dos vuelto del tomo 31 de Cayey, finca No. 1767 anotación letra A. Guayama, febrero once de mil novecientos quince.' El Registrador, Felipe Cuchí Arhau.”
Esa nota ha sido recurrida para ante esta Corte Suprema por la sociedad compradora A. Machuca e Hijos y Compañía.
*757Quéjase con razón la parte recurrente de-que el registra-dor no lia puntualizado los defectos de que adolece la escri-tura cuya inscripción 'ha sido denegada, si bien posterior-mente vino a tener conocimiento por el mismo registrador de que esos defectos consistían en no aparecer de la escri-tura que el demandado hubiera sido debidamente emplazado y en no insertarse en la escritura la. sentencia dictada en el caso que motiva el recurso.
El registrador en su alegato sostiene la existencia de tales defectos. No es en el alegato donde el registrador debe con-signar los motivos legales de su resolución, sino que por precepto imperativo de la ley sobre recursos contra las reso-luciones de los registradores de la propiedad aprobada en marzo Io, 1902, es deber suyo exponer al pie del documento clara y concisamente los motivos legales de su negativa, sobre los cuales podrá luego ante esta Corte Suprema, exponer' los razonamientos que estime convenientes en justificación de su proceder.
Examinada la escritura que motiva la nota recurrida, ella muestra prima facie que en pleito seguido ante la Corte de Distrito de Guayama por A. Machuca e Hijos y Compañía contra Victoriano Marcial Rodríguez y su esposa Mareolina González en cobro de un crédito hipotecario por la suma de $1,269.23 de capital, intereses al 1 por ciento mensual y $200 para costas, desembolsos y honorarios de letrado, se expi-dió al marshal una orden por el secretario de dicha corte para que vendiera en pública subasta los bienes hipotecados que en la misma se describen y con su producto pagase a la sociedad demandante las sumas reclamadas; ■ que en cum-plimiento de tal orden se fijaron edictos anunciando la venta en pública subasta; que se señaló para el acto del remate el día 8 de enero del corriente año .a las trés de la tarde; y que las fincas subastadas fueron adjudicadas a la parte de-mandante, una de ellas por la suma de $515 y la otra por $180, cantidades que le serían abonadas a cuenta del crédito recla-mado. t
*758La escritura no dice cuál fué el procedimiento seguido para el cobro del crédito hipotecario, si el sumario especial que autoriza la Ley Hipotecaria o el ordinario establecido por el Código de Enjuiciamiento Civil, ni si el procedimiento fué'seguido en rebeldía del demandado, ni cómo fué empla-zado éste, ni cuál fué la sentencia que fué dictada, y lo que es más importante aún, si’ la orden de subasta fué librada al márslial para la ejecución de dicha sentencia.
• Al resolver en 14 de abril del corriente año el caso de Francisco Ortiz G-erena contra el Registrador de la Propie-dad de G-uayama, dijimos:
“Como la validez del título del comprador depende de que se baya seguido el debido procedimiento de ley, opinamos que en la escri-tura cuya inscripción ba sido denegada debió probarse al menos que la corte adquirió jurisdicción sobre la persona de los demandados, e insertarse en todo caso la resolución final dictada que dió motivo a la venta becba por el marshal. ”
La escritura no revela que se haya seguido el debido pro-cedimiento de ley. El registrador para calificar el documento necesita saber si se ha seguido el debido procedimiento de ley; y para ello, como ya dijimos al resolver en 24 de diciem-bre de 1914 el caso de Orcasitas v. El Registrador de la Propiedad de Caguas, 21 D. P. R., 553, no es bastante con que el notario haga referencia al procedimiento habido ante una corte de distrito, sino que deben presentarse las copias de aquellos procedimientos que sean necesarios al registrador para que pueda tener la oportunidad de saber si se ha cum-plido con la ley, o deben transcribirse en la escritura tomán-dolos de sus. originales o de copias, debidamente expedidas y certificadas, pues sólo así podrá quedar protegido el dere-cho de un comprador subsiguiente.
En cuanto al defecto de no dar fe el notario autorizante del conocimiento de los otorgantes, en la escritura de que se trata, consigna el notario que conoce a los comparecientes y le constan .sus circunstancias personales, terminando el do-cumento con la fórmula corriente de todo lo cual doy fe.
*759No existe el anterior defecto, habiendo sido resuelto ya ese punto al decidir el recurso de Del Valle v. El Registrador do la Propiedad, 16 D. P. R., 794.
Los otros dos defectos consignados como subsanables en la nota lian sido reconocidos por el recurrente y por tanto es innecesario discutirlos.
Por las razones expuestas es de confirmarse la nota del Registrador de la Propiedad de (Juay ama de 11 de febrero-de 19.15, menos en la parte relativa al defecto de no dar feel notario autorizante de la escritura, del conocimiento cíe-las otorgantes.

Confirmada la nota recurrida menos en la parte relativa al defecto de no dar fe el no-tario del conocimiento de los otorgantes.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.